THE COURT.
It appears petitioners R. C. Brandon and Clive Ferebee are qualified candidates for the office of Judge of the Justice Court of LeGrand Judicial District in Merced County and that each has duly taken all steps required by the Elections Code to entitle him to have his name placed by respondent, the county clerk of said county, on the ballot as candidates for said office at the primary election to be held on Tuesday, June 3d, next. It also appears that the real party in interest herein, James W. Renwick, has likewise taken steps to have his name appear on the ballot as such candidate for the same office but that he is neither a lawyer admitted to practice, a person who has taken and passed the examination given by the Judicial Council in said county as provided in the Municipal and Justice Court Act of 1949, as amended (1 Deering’s Gen. Laws, Act 1880), nor was he a judge or justice of an existing inferior court on or prior to January 1, 1952, so as to be qualified for that reason to be such candidate. In short, it is not disputed here that 'Mr. Renwick is not qualified for the office he seeks and cannot now qualify before the time when such ballot must be printed. It further appears that respondent clerk has said he will place his name on the ballot unless restrained by court order, *836it being his position that it is not for him to determine the fact of eligibility or none. We have said in Walter v. Adams, 3 Civil No. 8218, ante, p. 484 [243 P.2d 21], in which an opinion was this day filed, that under the circumstances here and in that case presented, it is proper for this court to issue its writ directing respondent not to place the name of such a noneligible person on the ballot.
Let the writ issue as prayed for.